UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


WILLIE PALMER,                           
                 Petitioner-Appellant,
                  v.                             No. 00-6915
JOHN B. TAYLOR, Warden,
              Respondent-Appellee.
                                         
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
               Claude M. Hilton, Chief District Judge.
                          (CA-99-794-A)

                    Submitted: February 28, 2001

                       Decided: March 16, 2001

       Before LUTTIG and WILLIAMS, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Willie Palmer, Appellant Pro Se. Linwood Theodore Wells, Jr., Assis-
tant Attorney General, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                           PALMER v. TAYLOR
                                OPINION

PER CURIAM:

   Willie Palmer appeals the district court’s order denying relief on
his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.
2000). We have reviewed the record and the district court’s opinion
and find no reversible error. Accordingly, we deny a certificate of
appealability and dismiss the appeal substantially on the reasoning of
the district court. See Palmer v. Taylor, No. CA-99-794-A (E.D. Va.
June 13, 2000). Notably, Palmer claims that, pursuant to the recent
case of Fishback v. Commonwealth, 532 S.E.2d 629 (Va. 2000), the
trial court erred in refusing to instruct the jury regarding his ineligibil-
ity for parole. Palmer was convicted of robbery and use of a firearm
during the commission of a felony; his conviction and sentence
became final in 1997. While the Supreme Court of Virginia recently
announced a new rule of criminal procedure that requires that the jury
be instructed as to a defendant’s ineligibility for parole in non-capital
state trials, the United States Supreme Court has not held that due
process requires such an instruction in non-capital state trials. Conse-
quently, a decision in Palmer’s favor would require the enunciation
and retroactive application of a new rule, in violation of § 2254(d)(1)
and Teague v. Lane, 489 U.S. 288 (1989). See Ramdass v. Angelone,
187 F.3d 396, 406 (4th Cir. 1999) (noting that § 2254(d)(1)’s retroac-
tivity limitation is more stringent than Teague’s), aff’d, 530 U.S. 156
(2000). Thus, this claim is without merit.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the Court and
argument would not aid the decisional process.

                                                              DISMISSED